Citation Nr: 1123400	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  06-32 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to an initial rating, in excess of 20 percent, on an extraschedular basis for bilateral epiphoria, originally claimed as bilateral vitreal synersis and nevus of the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel



WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982, and from February 1983 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, denied service connection for a neck disorder.  During the pendency of this appeal, the Veteran relocated and further development was performed by the RO in Phoenix, Arizona.  

In an October 2008 written statement, submitted prior to the certification of the appeal to the Board, the Veteran stated that he wished to withdrawal all of his pending appeals except for those involving the issues of service connection for a neck disorder, bilateral knee disorders, and an increased initial rating for bilateral vitreal syneresis.  In making this statement, the Veteran essentially withdrew Substantive Appeals regarding the respective issues of service connection for shortness of breath and right lower quadrant pain, left hand scars and numbness from dog bite, left elbow epidcondylitis, allergic rhinitis, left testicle hydrocele with epididymitis, and glaucoma; and appeals regarding the respective issues of entitlement to increased initial ratings for lumbar diskectomy and fusion, right shoulder impingement repair, volar plate laxity, right little finger, left long finger rupture repair, gastroesophageal reflux disease with hiatal hernia, and hypertension.  As these issues were withdrawn prior to certification, they are not in appellate status and are not before the Board.  

In a November 2008 rating decision, the St. Petersburg RO granted service connection for bilateral knee disorders.  As the RO completely granted the Veteran's claim for service connection, the issue of service connection for bilateral knee disorders is no longer in appellate status and is not before the Board.  

Finally, in the October 2008 written statement, the Veteran expressed his disagreement with a May 2008 rating decision, issued by the St. Petersburg RO, denying service connection for right foot and right ankle disorders.  Subsequently, the St. Petersburg RO issued a November 2008 Statement of the Case and the Veteran failed to file a Substantive Appeal to the Board regarding these issues.  Therefore, these issues are not in appellate status and are not before the Board.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).  

The Board also notes that, in the February 2005 rating decision from which this appeal arises, the St. Petersburg RO denied service connection for mitral valve prolapse.  In a January 2006 Notice of Disagreement (NOD), the Veteran, in part, noted that he disagreed with the RO's decision concerning service connection for mitral valve prolapse.  Neither the St. Petersburg nor the Phoenix RO listed this issue on a subsequent Statement of the Case (SOC).  However, as the Veteran, in his October 2008 written statement, withdrew all appeals except for the issues specifically noted previously, the Board finds that the Veteran's disagreement with the St. Petersburg RO's denial of service connection for mitral valve prolapse has been withdrawn.  Therefore, this issue is not in appellate status and is not before the Board.  

Finally, in the November 2008 rating decision, the St. Petersburg RO granted the Veteran's claim for an increased initial rating for epiphoria, originally claimed as bilateral vitreal synersis and nevus of the left eye, evaluating the disorder as 20 percent disabling since the Veteran's discharge from service.  In the November 2008 rating decision, the RO indicated that, as this was the maximum allowable rating, the rating decision acted as a complete grant of benefits for this issue.  Therefore, the issue was no longer in appellate status and was not before the Board.  However, the RO did not consider whether an initial rating, in excess of 20 percent, on an extraschedular basis for bilateral epiphoria was warranted.  Therefore, the Board has listed this issue above.  

In December 2009, the Veteran testified at a hearing before the Board, seated at the RO in Phoenix, Arizona (i.e. Travel Board hearing).  A transcript was made and is incorporated into the record.  

The issue of service connection for a neck disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The symptomatology and impairment caused by the Veteran's bilateral epiphoria is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.


CONCLUSION OF LAW

The extraschedular criteria for an initial rating in excess of 30 percent for service-connected bilateral epiphoria of the left eye have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 6025 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in November 2004 satisfied the provisions of 38 U.S.C.A. § 5103(a) with regard to the claim for service connection.  As this case concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service treatment records and VA treatment records to assist with the claim.  Also, throughout the pendency of this appeal, as will be detailed following, the RO provided the Veteran with VA medical examinations.  As these examination reports were written after interviews with the Veteran and contained specific findings indicating the extent of the Veteran's eye disorders, the VA examinations are adequate for rating purposes, and there is no duty to provide an additional examination or medical opinion regarding these elements of the Veteran's claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Extraschedular Consideration
	
The Board has considered whether referral is warranted for extraschedular adjudication.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Regarding the Veteran's service-connected bilateral epiphoria, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the epiphoria is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 6025, specifically provide for disability ratings based on a combination of history and clinical findings.  

In this case, considering the lay and medical evidence, the Veteran's epiphoria has been manifested by a bilateral disorder of the lacrimmal apparatus, causing epiphoria (dry eye) in both eyes.  These symptoms are part of the schedular rating criteria based on severity of the disability.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the difficulties with dry eye reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on daily life.  In the absence of exceptional factors associated with epiphoria, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating, in excess of 20 percent, on an extraschedular basis for bilateral epiphoria, originally claimed as bilateral vitreal synersis and nevus of the left eye.  


REMAND

Regarding service connection for a neck disorder, a review of the record discloses a need for further development prior to appellate review.

Previously, the RO denied the Veteran's claim based on the lack of any nexus between the Veteran's currently claimed neck disorder and any incident in service.  Reviewing the service treatment records, in a March 1983 service treatment record, the Veteran reported neck pain.  The examiner diagnosed muscle pain.  Subsequently, in a July 1987 private treatment record, the Veteran reported having a stick neck for the past 10 days.  The examiner diagnosed a trapezius spasm.  In a November 2002 report of his medical history, the Veteran stated that he had constant pain in his neck, and experienced popping and cracking while moving his head.  He reported that the pain was related to an incident in Egypt in 1997 when he hit his head on the top of a van.  In a December 2004 VA medical examination report, written prior to the Veteran's discharge from service, the Veteran reported experiencing a cervical spine muscle spasm with popping and a pinched nerve.  The Veteran stated that he had injured his head in 1996 when, while riding in the back of a pickup truck, he hit his head on the top of the attached camper.  Upon examination, the VA examiner noted that the Veteran had full range of motion with complaints of pain at the extremes of the range of motion.  

In an October 2008 VA medical examination report, after an interview with the Veteran and a physical examination, the VA examiner diagnosed the Veteran as having cervical myofascial pain syndrome.  In their summation, the VA examiner opined that the Veteran's cervical myofascial pain syndrome was less likely than not caused by or a result of an in-service event or injury.  In explaining this conclusion, the VA examiner stated that a review of the Veteran's service treatment records failed to demonstrate an in-service critical injury/condition of sufficient severity and/or chronicity to establish a clear linkage with the Veteran's current condition.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this instance, although there are no reports of contemporaneous treatment, the Veteran's service treatment records include lay statements indicating a neck injury in 1996 or 1997 with continued pain thereafter.  As the October 2008 VA examiner failed to acknowledge the Veteran's lay complaints of neck pain during service in their report, the Board finds that it lacks probative value in this matter.  

Moreover, the Board notes that, in a June 2009 private treatment record, a private examiner diagnosed the Veteran as having mild degenerative disc disease and disc bulges in the cervical spine.  

Considering the inadequacy of the October 2008 VA examiner's conclusions and the recent diagnoses, the Board requests the AMC/RO to schedule the Veteran for a new VA examination to determine the nature and etiology of his currently diagnosed neck disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated his neck disorder since June 2009.  After securing the necessary releases, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran.  

2.  After the above is accomplished, the AMC/RO should schedule the Veteran for an appropriate VA examination.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should comment on the nature and etiology of any neck disorder present.  Specifically, the examiner is asked to answer the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran has a neck disorder related to service?

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

3.  After completion of the foregoing, the AMC/RO should re-adjudicate the claim.  If the benefits sought remain denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



Department of Veterans Affairs


